1. On a question of alimony pending a libel for divorce, made in term particularly, this court will not scan closely the ruling of the court on the matter of notice or continuance of the case on account of the absence of a witness. These matters rest much in the discretion of the presiding judge, and this record furnishes no evidence of its abuse.2. The alimony allowed seems reasonable and proper under the law and facts disclosed in the record, and no legal ground is shown to disturb the judgment. The whole thing rests in the discretion of the court. Code, §§1737, 1738, 1739, 1740, 1741.